Exhibit 10.2

 

AGREEMENT

 

 

THIS AGREEMENT (this “Agreement”) is made and entered into this 18th day of
September 2020, by and between urban-gro, Inc. (“UG”) and George (Bob) Pullar
(“Pullar”). Pullar and UG are referred to as “Parties” or “Party”.

 

1.Settlement Consideration.

 

a.Concurrent with his execution of this Agreement, Pullar assigns to UG and
relinquishes all right, title, and interest in and to 1,000,000 shares of UG
common stock, which Pullar and UG agree have never been issued but to which he
might otherwise have some claim, whether or not those 1,000,000 shares are fully
vested in Pullar.

 

b.A condition precedent to this Agreement is UG and Total Grow Holdings, LLC
(“TGH”) executing a separate written settlement agreement (the “TGH Agreement”)
to, in part, resolve Boulder County Dist. Ct. Case No. 2020cv30382. Upon
execution of that agreement, UG shall transfer, sell, and assign to Pullar all
of its ownership interests in TGH. The assignment shall be accomplished by
execution of the form of Assignment, attached as Exhibit 1. UG does not dispute
that the valuation of TGH is $800,000 and the value of the transfer of 24.4% of
TGH is $195,200.

 

c.Upon execution of the TGH Agreement, UG shall issue to Pullar a fully vested
warrant, which shall expire five years from the date of issuance, to purchase
400,000 shares of UG common stock, par value $0.001 per share (“Common Stock”)
at a $1.00 strike price per share with a provision allowing cashless exercise.
The issuance shall be accomplished by execution of the form of Warrant
Agreement, attached as Exhibit 2.

 

2.Mutual Release. Except to the extent of obligations created in this Agreement,
the Parties shall mutually release each other from any and all claims through
the date of the execution of this Agreement.

 

3.Attorneys’ Fees and Costs. If any party commences an action to enforce this
Agreement, the prevailing party in any such action shall be entitled to recover
its costs and reasonable attorneys’ fees.

 

4.Subsequent Actions. To the extent they deem it necessary or appropriate, the
Parties shall cooperate in the execution of any documents necessary to reduce
this agreement to writing and to accomplish its terms.

 

5.General Warranties and Representations. The Parties represent and warrant that
they have read this Agreement and know and understand its contents fully. The
Parties further represent and warrant that they have voluntarily executed this
Agreement after having consulted with counsel of their choosing, and without
being pressured or influenced by any representation of any person acting on
behalf of any other party.

 

6.Pullar Warranties, Representations and Agreements.

 

a.Investment Intent. Pullar is acquiring the Warrant and the shares of Common
Stock underlying the Warrant (collectively, the “Securities”) for his own
account for investment purposes only and not with a view to or for distributing
or reselling such Securities or any part thereof, except pursuant to sales that
are exempt from the registration requirements of the Securities Act and/or sales
registered under the Securities Act. Pullar does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
the Securities.

 

 

 



 1 

 

 

b.Investor Status. At the time Pullar was offered the Securities, he was, and,
as of the date hereof is, an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act. Pullar is familiar with the “bad actor”
provisions of Rule 506(d) under the Securities Act is not and has not been
subject to or experienced any of the events described in Rule
506(d)(1)(i)-(viii).

 

c.General Solicitation. Pullar is not acquiring the Securities as a result of or
subsequent to any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

d.Reliance. Pullar understands and acknowledges that (i) the Securities are
being offered and sold to it without registration under the Securities Act in a
transaction that is exempt from the registration provisions of the Securities
Act, and (ii) the availability of such exemption depends in part on, and UG will
rely upon the accuracy and truthfulness of, the foregoing representations, and
Pullar hereby consents to such reliance.

 

e.Investigation. Pullar has conducted his own independent investigation and
analysis of UG. In entering into this Agreement, Pullar has relied solely upon
his own investigation and analysis and the representations and warranties of UG
contained herein. Pullar acknowledges that, other than as expressly set forth in
this Agreement, neither UG nor any of its respective directors, officers,
employees, affiliates, agents or representatives make any representation or
warranty, either express or implied, as to the accuracy or completeness of any
of the information provided or made available to Pullar or his agents or
representatives prior to the execution of this Agreement. Pullar is not relying
upon any representation, warranty or agreement with respect to the accuracy or
completeness of the information (written or oral) provided to Pullar in
connection with the transactions contemplated hereby, or with respect to the
appropriateness, suitability or sufficiency of such information for the purpose
of enabling Pullar to evaluate such investment, other than the representations,
warranties and agreements of UG expressly contained in this Agreement. Pullar
acknowledges that he has received all information requested by him to make an
investment decision.

 

f.Restricted Securities. Pullar understands that the Securities have not been,
and will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Pullar’s representations as expressed herein. Pullar understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, Pullar must hold the
Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Pullar
acknowledges that UG has no obligation to register or qualify the Securities for
resale. Pullar further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to UG which are outside of
Pullar’s control, and which UG is under no obligation and may not be able to
satisfy.

 

g.Market Stand-Off. In connection with any underwritten public offering by UG of
its equity securities pursuant to an effective registration statement filed
under the Securities Act, Pullar agrees that he shall not, directly or
indirectly, sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer,
or agree to engage in any of the foregoing transactions with respect to, any
Securities acquired under this Agreement without the prior written consent of UG
or its managing underwriter. Such restriction (the “Market Stand-Off”) shall be
in effect for such period of time following the date of the final prospectus for
the offering as may be requested by UG or such underwriter. In no event,
however, shall such period exceed 180 days plus such additional period as may
reasonably be requested by UG or such underwriter to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports or
(ii) analyst recommendations and opinions, including (without limitation) the
restrictions set forth in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto. The Market Stand-Off shall in any
event terminate two years after the date of UG’s initial firm commitment
underwritten public offering. In the event of the declaration of a stock
dividend, a spin-off, a stock split, an adjustment in conversion ratio, a
recapitalization or a similar transaction affecting UG’s outstanding securities
without receipt of consideration, any new, substituted or additional securities
which are by reason of such transaction distributed with respect to any
Securities subject to the Market Stand-Off, or into which such Securities
thereby become convertible, shall immediately be subject to the Market
Stand-Off. In order to enforce the Market Stand-Off, UG may impose stop-transfer
instructions with respect to the Securities acquired under this Agreement until
the end of the applicable stand-off period. UG’s underwriters shall be
beneficiaries of the agreement set forth in this Section 7.

 

 

 



 2 

 

 

7.Successors and Assigns. This Agreement shall be binding upon the Parties and
upon their heirs, personal representatives, successors, assigns, and/or
affiliates.

 

8.Modification. This Agreement may not be modified except by a mutually executed
amendment to this Agreement, dated and executed by authorized representatives of
each of the Parties. No oral statement or writing that does not meet the
requirements of this paragraph will constitute a modification or waiver of any
provision of this Agreement.

 

9.Waiver. No breach of any provision of this Agreement shall be deemed waived
unless it is waived in writing. Waiver of any one breach shall not be deemed a
waiver of any other breach of the same or any other provision of this Agreement.

 

10.Complete Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and all other prior or
contemporaneous understandings or agreements, whether written or oral, among the
Parties, with respect to the subject of the potential claims previously
referenced herein, are hereby superseded in their entirety.

 

11.General Provisions.

 

a.Jurisdiction and Venue. The Parties agree that for any and all disputes,
differences, or questions arising under this Agreement, jurisdiction shall be
exclusively in the State of Colorado, and venue shall lie in either the Boulder
County or the United States District Court for the District of Colorado.

 

b.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Colorado.

 

c.Headings. The titles and headings of any provision herein exist for the
convenience only and in no way shall restrict or modify this Agreement.

 

d.Invalid Provisions. If any provision to this Agreement is held to be invalid
or unenforceable under any present or future laws, such provision shall be fully
severable, and the remaining provisions shall constitute the Parties’ agreement.

 

e.Counterpart Execution. This Agreement may be signed in multiple counterparts,
including with facsimile or scanned signatures, and each counterpart when taken
with the other executed counterparts, shall constitute a binding agreement among
the Parties executed as of the date first written above.

 

f.No Admission of Liability. This Agreement represents a compromise of disputed
issues, and shall not be deemed an admission of liability by or against any
Party.

 

g.Authorization. Each person executing this Agreement on behalf of any Party
represents and warrants to each other Party that he or she is duly authorized to
execute this Agreement on behalf of the Party for which he or she is so
executing this Agreement and to bind such Party to the terms hereof. The
foregoing representation and warranty is included for the reliance of the
Parties, and all of such representations and warranties shall survive the
execution and consummation of the Parties’ obligations under this Agreement.

 

h.Construction. This Agreement has been mutually negotiated. Any ambiguities
will not be interpreted in favor of any party.

 

12.Non-Disparagement. The Parties agree not to make any statements, written or
verbal, or cause or encourage others to make any statements, written or verbal,
that defame, disparage or in any way criticize the personal or business
reputation, practices, or conduct of any other party hereto, including their
employees, managers, directors, and officers.

 

 

 



 3 

 

 

13.Confidentiality. The Parties hereto understand and agree that the terms of
this Agreement shall be kept confidential and that, except as otherwise provided
herein, they will not reveal or cause to be revealed any of these terms to any
third party. The Parties agree that they will not in any way publicize or cause
to be publicized in any news or communications media, including but not limited
to, newspapers, magazines, journals, radio or television, the terms or
conditions of this Agreement. Notwithstanding the foregoing: (a) the Parties may
disclose this Agreement to their attorneys, accountants and tax professionals,
(b) the Parties may disclose this Agreement as necessary to fulfill standard or
legally required corporate reporting or disclosure requirements, or (c) the
Parties may disclose this Agreement insofar as such disclosure may be necessary
to enforce its terms or as may be required by law, order of the court, or lawful
subpoena. Upon inquiry by third parties about the status of the dispute between
the Parties, the Parties may indicate only that the dispute has been resolved
and that all claims have been settled.

 

Signature Page Follows

 

 

 



 4 

 

 

urban-gro, inc.

 

 

/s/ Brad Nattrass

By:Brad Nattrass

Its: Chief Executive Officer

 

 

/s/ George (Bob) Pullar

George (Bob) Pullar

 

 

 

 

 

 

 



 5 

 